  Case: 1:19-mj-02074-DAR Doc #: 1-1 Filed: 04/15/19 1 of 7. PageID #: 2


                                                               0-
                               AFFIDAVIT

Your Affiant, Daniel Lajack, being duly sworn, deposes and
states:

Your Affiant, Daniel Lajack, is currently employed as a
Special Agent of the Lake County Narcotics Agency (LCNA),
and has been so since July of 2000. Affiant has been
assigned to the DEA Cleveland District Office (Cleveland
DO) since October 2016 as a Task Force Officer (TFO).
Affiant is an "Investigative or Law Enforcement Officer" of
the United States within the meaning of Title 18, United
States Code, Section 2510(7), and is empowered by law to
conduct investigations, and to make arrests for offenses
enumerated in Title 18, United States Code, Section 2516.

Based on facts stated herein, Affiant submits this Affiant
in support of a criminal complaint and arrest warrants for
FRANK ALTIERI, JAMES CAMPBELL, and DAVID BRUELL, and
submits that there is probable cause that FRANK ALTIERI,
JAMES CAMPBELL, and DAVID BRUELL have conspired to
distribute, and possess with intent to distribute and
distribute marijuana and THC, Schedule I controlled
substances, in violation of Title 21, United States Code,
Sections 846, 841(a)(1), and (b)(1)(C).

                         TRAINING AND EXPERIENCE

In Affiant’s current assignment to the Cleveland DO,
Affiant has participated in investigations targeting
individuals and organizations committing drug trafficking
offenses in the Northern District of Ohio and elsewhere.
At all times during the investigation described herein,
Affiant has been acting in an official capacity as a TFO
with the DEA.
                       PROBABLE CAUSE

1.   The facts outlined herein come from Affiant’s personal
observations as well as Affiant’s discussions with other
investigators who were personally involved in this
investigation.

2.   On April 11, 2019, at approximately 8:30 a.m., Affiant
and investigators from the Cleveland DO were conducting a
narcotics trafficking investigation in the area of the
Holiday Inn Express Cleveland-Airport Hotel, located at
16330 Snow Road, Brookpark, Ohio.

                                    1
  Case: 1:19-mj-02074-DAR Doc #: 1-1 Filed: 04/15/19 2 of 7. PageID #: 3




3.   At approximately 11:45 a.m., Affiant pulled into the
parking lot of the Holiday Inn Express and observed a large
white Mercedes Sprinter (cargo) 2500 van with Illinois
license plate 442220D, parked directly next to a white
Chevrolet Tahoe with New Jersey license plate Y99HSV. As
discussed herein, the driver of the cargo van was later
identified as FRANK ALTIERI, and the driver of the Tahoe as
identified as JAMES CAMPBELL. As Affiant drove by the cargo
van and the Tahoe, Affiant observed ALTIERI and CAMPBELL
loading large cargo boxes from the van into the Tahoe. As
Affiant got closer to the two vehicles, Affiant observed
ALTIERI and CAMPBELL, continuously staring in Affiant’s
direction. Affiant parked his vehicle in the parking lot,
and observed ALTIERI and CAMPBELL continuing to watch as
they loaded the boxes from the cargo van into the Tahoe.
After ALTIERI and CAMPBELL finished loading the Tahoe,
Affiant observed them walking towards the entrance of the
Holiday Inn Express, while still continuing to watch
Affiant’s whereabouts. Affiant observed CAMPBELL walk
towards the hotel, quickly turn around back towards the
Tahoe, and then back again towards the hotel, and then
finally back towards the Tahoe, in a short period of time.
Affiant believed CAMPBELL was acting very nervous, and may
have suspected Affiant was law enforcement and/or that he
was being watched. A query of the Tahoe showed it was
rented at Cleveland Hopkins Airport on the same date (April
11, 2019) by CAMPBELL, with a return date of April 12,
2019. Based on CAMPBELL and ALTIERI’s suspicious behavior,
Affiant decided to further investigate.

4.   At approximately 11:55 a.m., CAMPBELL departed the
hotel parking lot in the Tahoe. Special Agent (SA) Melonie
Mague and TFOs Douglas Jopek and Justin Daley continued
surveillance on CAMPBELL, while Affiant continued
surveillance on the Mercedes cargo van parked at the
Holiday Inn Express. Approximately ten minutes after
leaving the hotel parking lot, Ohio State Highway Patrol
(OSHP) traffic-stopped the Tahoe in the area of 14017
Elsetta Avenue, Cleveland, Ohio. Trooper Dunbar, who
conducted the traffic stop, asked CAMPBELL what was being
stored in the boxes in the back of the Tahoe. CAMPBELL
responded that there were carpet samples in the boxes.
CAMPBELL granted verbal consent for Trooper Dunbar to
search the boxes. Trooper Dunbar stated that he opened one
of the boxes and observed what he believed were carpet


                                    2
  Case: 1:19-mj-02074-DAR Doc #: 1-1 Filed: 04/15/19 3 of 7. PageID #: 4



samples inside. The traffic stop was terminated, and
CAMPBELL drove away.

5.   Following the traffic stop, SA Mague and TFOs Jopek
and Daley followed the Tahoe and observed it circle the
neighborhood several times. In Affiant’s training and
experience, this maneuver is a common surveillance counter-
measure. Ultimately, the Tahoe drove back to the area near
the scene of the traffic stop, and backed into the driveway
at 14017 Elsetta Avenue. CAMPBELL was observed sitting in
the Tahoe for several minutes before exiting. CAMPBELL left
the Tahoe parked in the driveway at 14017 Elsetta Avenue
and got into an Uber, without ever entering the home.
Again, based on CAMPBELL’s suspicious behavior,
investigators decided to continue surveillance. A
background check on CAMPBELL revealed several drug
trafficking convictions from the State of Florida.

6.   SA Mague and TFO Daley followed CAMPBELL, in the Uber,
to the Crown Plaza Cleveland Airport Hotel, located in
Middleburg Heights. TFO Jopek maintained surveillance on
the now-unoccupied Tahoe, still parked at the house on
Elsetta. Investigators confirmed CAMPBELL checked into the
Crown Plaza Hotel on April 10, 2019, with a checkout date
of April 12, 2019.

7.   During surveillance at 14017 Elsetta Avenue,
investigators observed several vehicles pull into the
driveway, including a Nissan Altima. At approximately 2:30
p.m., the occupants of the Nissan Altima got out of the
car, and gathered around the trunk area of the Tahoe, still
parked in the driveway. Investigators were not able to
determine at that time if any of the boxes were removed
from Tahoe. A short time after, investigators observed the
Tahoe (now driven by one of the occupants of the Altima)
and the Altima depart the driveway on Elsetta Avenue.

8.   Agents found the Tahoe left on the street
approximately two blocks away from the house on Elsetta.
Investigators conducted a visual check of the Tahoe, and
did not observe any boxes inside. Affiant believes the
occupants of the Altima removed boxes from the Tahoe and
placed them inside the house.

9.   Meanwhile, investigators from the High Intensity Drug
Trafficking Area (HIDTA) Task Force followed the Altima to
the Target parking lot near the intersection of West 117th

                                    3
  Case: 1:19-mj-02074-DAR Doc #: 1-1 Filed: 04/15/19 4 of 7. PageID #: 5



and Interstate 90. The Altima parked next to a Ford F150
truck, bearing Ohio license plate HAX7811. This vehicle is
registered to Travis Ludwig, who was later identified as
the driver. Investigators observed the driver of the Altima
take a black garbage bag from the trunk of the Altima and
place it in the Ford F150. The driver of the Altima also
entered the Ford F150 for several minutes. Afterwards, he
returned to the Altima empty handed. Both cars then
independently left the parking lot.

10. Investigators maintained surveillance on the Ford
F150. A traffic stop was conducted on West 117th Street,
Cleveland, Ohio. At that time, Cleveland Police Department
(CPD) canine Officer Doug Nichols responded to the scene.
His canine, which is trained in the detection of narcotics,
alerted on the Ford 150. This alert is an indication that
narcotics were present inside the vehicle. A search of the
car revealed a black garbage bag. Inside the bag was
approximately 5 pounds of a substance consistent in color
and appearance with marijuana, based on the responding
officer’s training and experience.

11. Investigators also found a backpack with an electronic
locator attached. Ludwig confirmed the trackers are used by
the drug trafficking organization in the event one of the
bags containing money are stolen. Ludwig confirmed that the
backpack was used to transport drug proceeds. Ludwig
explained that in the parking lot, he met with, and paid,
DAVID BRUELL $5,900 for five pounds of marijuana, and he
still owed him approximately $1,600 more to cover the total
purchase price of the drugs. Ludwig explained that he has
been buying three pounds of marijuana on average from
BRUELL approximately one to two times per week. Ludwig owes
BRUELL $36,000 in total for previous drug debts. Ludwig
further explained that BRUELL recently moved in with his
parents in a home in Pepper Pike, Ohio. Ludwig was released
pending further investigation.

12. At the same time Ludwig was being interviewed,
investigators from the Cleveland DO observed a Subaru
Forester bearing Ohio license plate HQJ8313, arrive at
14017 Elsetta Avenue. The driver, later identified as John
Flowers, entered the premises and exited with a black large
plastic chest. The chest was placed into the trunk of the
Subaru, and Flowers drove the Subaru away. Eventually, a
traffic stop was initiated by OSHP Trooper Baker, on
Interstate I-71 northbound. A search of the Subaru revealed

                                    4
  Case: 1:19-mj-02074-DAR Doc #: 1-1 Filed: 04/15/19 5 of 7. PageID #: 6



a grocery bag containing a large sum of U.S. Currency and
approximately 4,800 sealed unit doses/cartridges of THC.
The packages contained the letters “THC” on the packaging.
Flowers confirmed that the money and THC doses were his.
Flowers also stated that he obtained them from his friend
who lives off West 140th Street. He did not remember which
house. It should be noted that 14017 Elsetta Avenue is near
West 140th Street.

13. At approximately 2:35 p.m., as the above events were
occurring, Cleveland DO Group Supervisor (GS) Dominick
Braccio observed ALTIERI exit the Holiday Inn Express and
enter the Mercedes cargo van. Affiant, GS Braccio, and
members of the HIDTA Task Force followed ALTIERI as he
drove away. ALTIERI drove the cargo van onto Interstate 71
southbound. Affiant requested the assistance of OSHP to
conduct a traffic stop on the cargo van.

14. At approximately 2:50 p.m., OSHP Trooper Curt Gelles,
conducted a traffic stop on the cargo van on Interstate 71
southbound, near mile marker #207. The traffic stop
occurred near Ashland, Ohio. The driver of the cargo van
was identified as ALTIERI. OSHP Lieutenant Mark Neff, and
OSHP canine Trooper Chad Shell with his canine “Jimmy”,
Deputy Dave King of the Medina County Sheriff’s Office
(MCSO), and Officer Ryan Gibbons of the Montville Township
Police Department (MTPD) also arrived on scene.

15. Canine “Jimmy” is trained in the detection of the
narcotics. Canine “Jimmy” alerted on the cargo van, which
indicated the presence of narcotics near the rear of the
van. On scene, ALTIERI stated he did not know where he was
going or where he was coming from, and also denied he knew
what was in the back of the van. ALTIERI stated he did not
have access to the rear of the van. ALTIERI was acting very
nervous when asked about the van. A search of the van
revealed a small sum of currency near the dashboard of the
van, and two cell phones on the floor of the van between
the driver and passenger seat. A search of the rear of the
cargo van located a large blue metal lock box. A search of
the metal box revealed numerous large duffle bags and one
large plastic bag, all containing a large sum of U.S.
currency. Some of it was vacuum-sealed; some were bundled
with rubber bands. ALTIERI was taken into custody and
subsequently transported to the Cuyahoga County Jail.



                                    5
  Case: 1:19-mj-02074-DAR Doc #: 1-1 Filed: 04/15/19 6 of 7. PageID #: 7



16. After the traffic stop on ALTIERI, at approximately
8:15 p.m., SA Mague spoke with CAMPBELL, who also provided
written consent to search the room he was renting at the
Crown Plaza Cleveland Airport Hotel, located in Middleburg
Heights. During the interview, CAMPBELL admitted he came to
the Cleveland area to conduct narcotics trafficking
activities. CAMPBELL admitted he met with ALTIERI at the
Holiday Inn Express, where they transferred numerous boxes
containing THC cartridges from the cargo van into his
Tahoe. CAMPBELL stated that he then dropped off the Tahoe
at 14017 Elsetta Avenue, where he understood the boxes
would be removed and picked up. CAMPBELL advised
investigators he works on behalf of his best friend, who
lives in Boca Raton, Florida. CAMPBELL described this drug
operation as “huge.” CAMPBELL admitted that he has
conducted several trips on behalf of this DTO, and travels
between California, the Northern District of Ohio, and
elsewhere, dropping off THC cartridges, and picking up
money. CAMPBELL was taken into custody and transported to
the Cuyahoga County Jail.

17. On the same date (April 11, 2019), investigators from
the Cleveland DO, with the assistance of the Northern Ohio
Law Enforcement Task Force (NOLETF), were able to secure
search warrants from Judge Joe Russo, Court of Common
Pleas, Cuyahoga County, Ohio, for 14017 Elsetta Avenue and
DAVID BRUELL’s current residence at 6 Brandywood Drive,
Pepper Pike, Ohio.

18. A subsequent search of 14017 Elsetta Avenue recovered
approximately 5,888 THC cartridges, a small amount of
marijuana, and a shotgun. A search of 6 Brandywood Drive
recovered a large sum of currency (official count pending)
and a large amount of THC cartridges (an official count is
also pending). Investigators also recovered two keys
bearing the name CubeSmart from BRUELL’s bedroom, and
packaging material commonly associated with drug
trafficking. Agents removed an amount of heroin off
BRUELL’s person. Also, the same Altima seen earlier
arriving and departing the Elsetta address and meeting with
Ludwig was parked in the driveway of Brandywood Drive.
BRUELL was taken into custody and subsequently transported
to the Cuyahoga County Jail.

19. During the search of BRUELL’s residence, investigators
learned that he has two rental units with CubeSmart, one
located at 23711 Miles Road, Warrensville Heights, Ohio and

                                    6
  Case: 1:19-mj-02074-DAR Doc #: 1-1 Filed: 04/15/19 7 of 7. PageID #: 8



the other at 57 East Chestnut Street, Columbus, Ohio.
Search warrants were subsequently obtained for both
locations on April 12, 2019. On the same date,
investigators executed the search warrants and seized the
following: Approximately 16 pounds of suspected marijuana,
and dozens of suspected THC oil cartridges (official count
pending) from the Warrensville Heights location, and
approximately 1,700 from the Columbus location.

20. Affiant is aware that marijuana and THC are Schedule I
controlled substances.

                              CONCLUSION

Based upon the above listed facts and circumstances,
Affiant has probable cause to believe, and does believe,
that JAMES CAMPBELL, FRANK ALTIERI, and DAVID BRUELL, did
knowingly and intentionally conspire to distribute, and
possess with intent to distribute, marijuana and THC in the
Northern District of Ohio, Eastern Division, in violation
of Title 21, United States Code, Sections 846, 841(a)(1)
and (b)(1)(C).


                              __________________________
                              Daniel Lajack
                              Task Force Officer
                              Drug Enforcement Administration


Sworn to via telephone after submission by reliable
electronic means. Fed. R. Crim. P. 3, 4(d), and 4.1 this
15th day of April, 2019.


                              ______________________________
                              David A. Ruiz
                              United States Magistrate Judge
                              Northern District of Ohio
                              Eastern Division




                                    7
